DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 9/25/2019, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/25/2019 and 10/1/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
	Claims 1 - 10 recites one or more “tangible computer-readable storage media, encoding computer executable instructions”. However, the specification does not explicitly defined the metes and bounds of “tangible computer-readable storage media”. At most, in paragraphs [0055], the specification provides some explanation of intangible computer-readable-communication”. Since the specification is silent on the embodiment encompass by tangible computer-readable medium, broadly interpreted, a “computer readable storage medium” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claims are directed to non-statutory subject matter. The examiner respectfully suggests that the claims be amended as “a non-transitory tangible computer readable storage media” to make the claim statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 2, 4 – 6, 10 – 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding Yihua (US 2017/0132296 A1), in view of Lee et al (US 2018/0089268 A1), and further in view of Brady T.M. (US 2020/0135264 A1).
As per claim 1, Ding Yihua (US 2017/0132296 A1) discloses,
A physical article of manufacture including one or more tangible computer- readable storage media, encoding computer-executable instructions for executing on a computer system a computer process (para.[0081]; “machine-readable medium or machine-readable storage medium is shown in an exemplary embodiment to be a single medium, the term "machine-readable medium" and "machine-readable storage medium"”).
the computer process comprising: receiving query logs from various query engines to a cloud data service (para.[0026]; “query at data storage systems 208a-b results in workload data 212 that includes information indicative of the generation and execution of the query ….workload data 212 include, without limitation, query execution logs (or any other logs”). 
extracting various query entities from the query logs (para.[0032]; “identify elements associated with the stored data and information regarding usage of those elements”).
parsing query entities to generate a set of common workload features (para.[0033]; “identifying a relationship between one or more data elements”). 
identifying a plurality of workload patterns based on the intermediate representations of the query workloads (para.[0033]; “usage and access patterns may be identified from which inferences can be made regarding relationships”). 
categorizing the workloads in one or more workload type categories based on the workload patterns and the workload features (para.[0072]; “queries cataloged in the workload data 212 can be analyzed and categorized …..logical grouping such as a count of the number of queries, a count of the unique queries, a percentage of the overall workload, a count of the tables impacted”). 
	Ding Yihua does not specifically disclose generating intermediate representations of the query workloads, wherein the intermediate representations are agnostic to the language of the plurality of the queries.
	However, Lee et al (US 2018/0089268 A1) in an analogous art discloses
generating intermediate representations of the query workloads (para.[0011]; “a query workload analyzer performing a query workload analysis on an execution plan corresponding to a user query ….. intermediate representation generator generating an intermediate representation for the overall execution plan”).
wherein the intermediate representations are agnostic to the language of the plurality of the queries (para.[0017]; “optimization rules executor applying intermediate representation syntax based optimization rules to the intermediate representation provided from the intermediate representation generator” and para.[0070]; “intermediate representation syntax based optimization rules include redundant code elimination, unnecessary code elimination, function inline, loop
merge, SIMD utilization optimization”).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query in a data engine of the system of Lee into generation and visualization of workload data associated with queries of the system of Din Yihua to optimize query in all search engine for automatically identifying query suitable for just-in-time compilation.
	Neither Din Yihua nor Lee specifically disclose selecting an optimization scheme based on the category of workload pattern.
However, Brady T.M. (US 2020/0135264 A1) in an analogous art discloses,
and selecting an optimization scheme based on the category of workload pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate on demand refresh operation of the system of Brady T.M into generation and visualization of workload data associated with queries of the system of Din Yihua and optimization of query in a data engine of the system of Lee to allow system or user to set optimization type to be performed on a demand refresh for directing optimization toward specific workload attribute group that meets user demand.

As per claim 2, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein the computer process further comprising optimizing the workload using the selected optimization scheme (para.[0020]; “based on the determined type of settings optimization. The memory sub-system can perform the refresh operation using the particular setting”).  
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh for directing optimization toward specific workload attribute group that meets user demand.
	
As per claim 4, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein selecting an optimization scheme based on the category of workload pattern further comprising selecting a dependency-driven optimization scheme if the workload pattern is a dependency pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh for directing optimization toward specific workload attribute group that meets user demand.

As per claim 5, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein selecting an optimization scheme based on the category of workload pattern further comprising selecting a learned optimization scheme if the workload pattern is a recurring pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh for directing optimization toward specific workload attribute group that meets user demand.

As per claim 6, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein selecting an optimization scheme based on the category of workload pattern further comprising selecting a multi-query optimization scheme if the workload pattern is a similarity pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh for directing optimization toward specific workload attribute group that meets user demand.
  
As per claim 10, the rejection of claim 1 is incorporated and further Ding Yihua (US 2017/0132296 A1) discloses,
wherein the query entities further comprising query metadata, query plans, runtime statistics (para.[0033]; “usage and access patterns may be identified from which inferences can be made regarding relationships”)..

Claims 11 – 12 and 14 are method claim corresponding to physical article of manufacture claims 1 – 2 and 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 4 respectively above.

Claim 18 is a system claim corresponding to physical article of manufacture claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 20, the rejection of claim 18 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein the computer process further comprising:  26 Microsoft Technology Licensing, LLC407095-US-NPselecting a dependency-driven optimization scheme if the workload pattern is a dependency pattern; selecting a learned optimization scheme if the workload pattern is a recurring pattern; and selecting a multi-query optimization scheme if the workload pattern is a similarity pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh for directing optimization toward specific workload attribute group that meets user demand.

7.	Claims 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding Yihua (US 2017/0132296 A1), in view of Lee et al (US 2018/0089268 A1), in view of Brady T.M. (US 2020/0135264 A1), and further in view of Haggart et al (US 2020/0267216 A1).
As per claim 3, the rejection of claim 1 is incorporated, Ding Yihua (US 2017/0132296 A1) and Brady T.M. (US 2020/0135264 A1) does not disclose wherein categorizing the workloads further comprising categorizing the workloads based on recurring workload pattern, similarity workload pattern, and dependency workload pattern.
	However, Haggart et al (US 2020/0267216 A1) in an analogous art discloses,
wherein categorizing the workloads further comprising categorizing the workloads based on recurring workload pattern, similarity workload pattern, and dependency workload pattern (para.[0008]; “group workloads based on the workload attributes, the dependencies, and the utilization performance measurements” and para.[0074]; “determine workload interdependencies (e.g., how workloads depend on one another). Workload interdependencies help to determine the sequence of workloads”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Haggart into the combine teching of Din Yihua, Brady T.M., and Lee to generate various group of workload that allows workload data to be properly analyzed for identify relevant parameter that needs improvement in order to improve the system performance.

Claim 13 is a method claim corresponding to physical article of manufacture claim 3, and rejected under the same reason set forth in connection to the rejection of claim 3 above.

Claim 19 is a system claim corresponding to physical article of manufacture claim 3, and rejected under the same reason set forth in connection to the rejection of claim 3 above.

8.	Claims 7 – 9 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding Yihua (US 2017/0132296 A1), in view of Lee et al (US 2018/0089268 A1), in view of Brady T.M. (US 2020/0135264 A1), and further in view of Petropoulos et al (US 2007/0162439 A1).
As per claim 7, the rejection of claim 1 is incorporated, Ding Yihua (US 2017/0132296 A1) and Brady T.M. (US 2020/0135264 A1) does not disclose wherein the computer process further comprising generating query annotations that can be used by the query engines during query compilation.
	However, Petropoulos et al (US 2007/0162439 A1) in an analogous art discloses,
wherein the computer process further comprising generating query annotations that can be used by the query engines during query compilation (para.[0015]; “compiler utilizes a corresponding query form annotation (i.e., an instance of the query form schema) as a guide to compile appearance templates associated with query form controls identified by that query form annotation”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Petropoulos into the combine teching of Din Yihua, Brady T.M., and Lee to properly assemble appropriate query instruction based on user submitted values.

As per claim 8, the rejection of claim 7 is incorporated and further Petropoulos et al (US 2007/0162439 A1) discloses,
wherein the query annotations include a signature, an action, and a set of parameters to be consumed by a query compiler (para.[0092]; “the compiler 104 uses the query form annotations as guides to collect the appropriate appearance templates 124 according to the elements, values, and references specified by the applicable controls”).

As per claim 9, the rejection of claim 7 is incorporated and further Petropoulos et al (US 2007/0162439 A1) discloses,
wherein the query annotations are output as a file on a cloud storage location to be accessed by the query engine (para.[0104]; “compiler 104 produces appropriate initialization code for the query assembler 112 and the subquery generators 116 (step 1006). The compiler 104 stores its output of initialization code in the buffer 113, to make it available for future access by the query assembler”).

Claims 15 - 17 are method claim corresponding to physical article of manufacture claims 7 – 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 7 - 9 respectively above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE:  Evolutionary Multiobject Query Workload Optimization of Cloud Data Warehouse, The Scientific World Journal Volume 2014, authors: Dokeroglu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/4/2021